                     Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 1 of 28




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-------------------------------------------------------- x
S & P G L O B A L I N C. a n d S T A N D A R D &        :
P O O R’ S FI N A N CI A L S E R VI C E S L L C,
                                                          :                                    2 0 Ci v. 1 8 6 5
                           Pl ai ntiffs,
                                                          :
                  v.
                                                          :                                   C O M P L AI N T
S & P D A T A L L C, S & P D A T A O HI O, L L C,
S & P D A T A MI C HI G A N L L C a n d                 :
S & P D A T A N E W M E XI C O L L C,
                                                          :
                           D ef e n d a nts.
                                                          :
-------------------------------------------------------- x

              Pl ai ntiffs S & P Gl o b al I n c. a n d St a n d ar d & P o or’s Fi n a n ci al S er vi c es, L L C ( c oll e cti v el y

wit h t h eir pr e d e c ess ors-i n-i nt er est, “ S & P ”), b y a n d t hr o u g h t h eir u n d ersi g n e d att or n e ys, as a n d

f or t h eir C o m pl ai nt i n t his a cti o n a g ai nst D ef en d a nts S & P D at a L L C, S & P D at a O hi o, L L C, S & P

D at a Mi c hi g a n L L C a n d S & P D at a N e w M e xi c o L L C ( c oll e cti v el y, “ S & P D at a ”), all e g e as

f oll o ws:

                                                       N A T U R E O F T H E A C TI O N

                1.            Pl ai ntiffs bri n gs t his a cti o n f or tr a d e m ar k i nfri n g e m e nt, f als e d esi g n ati o n of

ori gi n, tr a d e m ar k dil uti o n a n d u nf air c o m p etiti o n u n d er t h e L a n h a m A ct, 1 5 U. S. C. § 1 0 5 1 et

s e q., a n d c orr es p o n di n g st at e l a w, t o h alt S & P D at a ’s vi ol ati o n of Pl ai ntiffs’ v al u a bl e tr a d e m ar k

ri g hts i n t h eir f a m o us S & P m ar ks.

                                                                      P A R TI E S

              2.              Pl ai ntiff S & P Gl o b al I n c. is a N e w Y or k c or p or ati o n wit h its pri n ci p al pl a c e of

b usi n ess at 5 5 W at er Str e et, N e w Y or k, N e w Y or k 1 0 0 4 1.




3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 2 of 28




              3.              Pl ai ntiff St a n d ar d & P o or’s Fi n a n ci al S er vi c es L L C is a D el a w ar e li mit e d li a bilit y

c o m p a n y wit h its pri n ci p al pl a c e of b usi n ess at 5 5 W at er Str e et, N e w Y or k, N e w Y or k 1 0 0 4 1,

a n d is a w h oll y- o w n e d s u bsi di ar y of S & P Gl o b al I n c.

              4.               U p o n i nf or m ati o n a n d b eli ef, D ef e n d a nt S & P D at a L L C is a D el a w ar e li mit e d

li a bilit y c o m p a n y wit h its pri n ci p al pl a c e of b usi n ess at 1 5 0 0 W est 3r d Str e et, Cl e v el a n d, O hi o

4 4 1 1 3.

              5.               U p o n i nf or m ati o n a n d b eli ef, D ef e n d a nt S & P D at a O hi o L L C is a D el a w ar e

li mit e d li a bilit y c o m p a n y wit h its pri n ci p al pl a c e of b usi n ess at 1 5 0 0 W est 3r d Str e et, Cl e v el a n d,

O hi o 4 4 1 1 3.

              6.               U p o n i nf or m ati o n a n d b eli ef, D ef e n d a nt S & P D at a Mi c hi g a n L L C is a D el a w ar e

li mit e d li a bilit y c o m p a n y wit h its pri n ci p al pl a c e of b usi n ess at 3 0 0 Bi g B e a v er R o a d E ast, Tr o y,

Mi c hi g a n 4 8 0 8 3

              7.               U p o n i nf or m ati o n a n d b eli ef, D ef e n d a nt S & P D at a N e w M e xi c o L L C is a

D el a w ar e li mit e d li a bilit y c o m p a n y wit h its pri n ci p al pl a c e of b usi n ess at 2 3 5 1 H P W a y N E, Ri o

R a n c h o, N e w M e xi c o 8 7 1 4 4.

                                                      J U RI S DI C TI O N A N D V E N U E

              8.               T his C o urt h as j uris di cti o n o v er t h e cl ai ms p urs u a nt t o 1 5 U. S. C. § 1 1 2 1 a n d 2 8

U. S. C § § 1 3 3 1 a n d 1 3 3 8, a n d p urs u a nt t o pri n ci pl es of s u p pl e m e nt al j uris di cti o n.

              9.               T his C o urt h as p ers o n al j uris di cti o n o v er D ef e n d a nts b e c a us e, u p o n i nf or m ati o n

a n d b eli ef, t h e y ar e d oi n g b usi n ess i n N e w Y or k a n d/ or h a v e c o m mitt e d t orti o us a cts wit hi n N e w

Y or k b y off eri n g a n d pr o vi di n g s er vi c es i n t his j uris di cti o n usi n g t h e i nfri n gi n g S & P D A T A

m ar k a n d/ or h a v e c o m mitt e d t orti o us a cts o utsi d e              N e w Y or k c a usi n g i nj ur y wit hi n N e w Y or k.

            1 0.               V e n u e is pr o p er i n t his j u di ci al dist ri ct p urs u a nt t o 2 8 U. S. C. § 1 3 9 1( b) a n d ( c).



                                                                             2
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 3 of 28




                                                                        F A C TS

Pl ai ntiffs’ F a m o us S & P M a r ks

            1 1.              S & P is t h e w orl d’s l ar g est r es o ur c e f or b us i n ess d at a a n d a n al yti cs, cr e dit r ati n gs,

b usi n ess r es e ar c h a n d c o m m e nt a r y a n d s e c uriti es, st o c ks, b o n ds a n d c o m m o diti es i n d e x es. S & P

off ers t h es e s er vi c es t o t h e c a pit al a n d c o m m o d it y m ar k ets w orl d wi d e t hr o u g h a br o a d r a n g e of

pr o d u cts, i n cl u di n g t h e f a m o us S & P 5 0 0 i n d e x t h at is wi d el y r e g ar d e d as t h e b est g a u g e of l ar g e-

c a p U nit e d St at es e q uiti es a n d t h e U nit e d St at es e c o n o m y as a w h ol e.

            1 2.              S & P tr a c es its hist or y all t h e w a y b a c k t o 1 8 6 0 w h e n H e nr y V ar n u m P o or

p u blis h e d a n i n v est or’s g ui d e t o t h e U. S. r ailr o a d i n d ustr y pr o vi di n g c o m pr e h e nsi v e i nf or m ati o n

a b o ut, a n d ess e nti al i nsi g hts i nt o, t h e st at e of t h e U. S. r ailr o a d i n d ustr y. T h e p u blis hi n g c o m p a n y

est a blis h e d b y P o or m er g e d i n 1 9 4 1 wit h St a n d a r d St atisti cs C o., a n e ntit y e n g a g e d i n iss ui n g

r ati n gs of m ort g a g e b o n ds, t o f or m St a n d ar d & P o or’s.               Wit h t his m er g er, St a n d ar d & P o or’s

b e c a m e o n e of t h e m ost ess e nti al pl a y ers i n t h e fi el d of fi n a n ci al i nf or m ati o n s er vi c es. S & P a n d

t h eir pr e d e c ess ors h a v e b e e n usi n g t h e S & P m ar k c o nti n u o usl y si n c e t h e m er g er i n t h e 1 9 4 0’s t o

i d e ntif y t h eir fi n a n ci al i nf or m ati o n r el at e d s er vi c es.

            1 3.             I n 1 9 5 7, S & P i ntr o d u c e d t h e S & P 5 0 0 st o c k i n d e x t o b e us e d as a m e as ur e of t h e

g e n er al l e v el of U. S. st o c k pri c es. T h e i n d e x is c o m pris e d of 5 0 0 l ar g e c o m p a ni es list e d o n st o c k

e x c h a n g es i n t h e U nit e d St at es. C o nsi d er e d b y m a n y t o b e o n e of t h e b est a v ail a bl e

r e pr es e nt ati o ns of t h e o v er all U.S. st o c k m ar k et, t h e S & P 5 0 0 i n d e x h as b e c o m e o n e of t h e m ost

c o m m o nl y f oll o w e d e q uit y i n di c es i n t h e w orl d.

            1 4.              Si n c e 1 9 6 6, t hr o u g h S & P’s r ati n gs a n d S & P’s i n di c es, S & P h as br o u g ht d at a a n d

a n al yti cs i nt o its off eri n gs, pr o vi di n g m ar k et i nt elli g e n c e t o i n v est ors i n t h e f or m of d at a

pr o d u cts a n d s er vi c es. I n a d diti o n t o st o c k i n di c es pr o vi d e d b y S & P b ei n g i n t h e f or m of d at a,

d at a p oi nts i ntr o d u c e d b y S & P, s u c h as “ A A A, ” “ B B B, ” b e c a m e w ell k n o w n. S & P’s d at a, fr o m

                                                                             3
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 4 of 28




d e bt r ati n gs t o s o v er ei g n r ati n gs t o pr o mi n e nt st o c k m ar k et in di c es, s er v e a n i m p ort a nt p u bli c

i nt er est, f or t h e p u bli c is s er v e d b y S & P’s tr a nsf or m ati o n of c o m pl e x e c o n o mi c a n d fi n a n ci al

c o n diti o ns i nt o si m pl e, di g es ti bl e a n d r e pr es e nt ati v e d at a. T hr o u g h S & P’s l o n g hist or y a n d

dili g e nt b usi n ess pr a cti c es, S & P’s d at a h as c o m e t o b e r eli e d o n b y t h e p u bli c a n d h as c o nti n u e d

t o i n v o k e a s e ns e of p u bli c tr ust.

            1 5.                 S & P o w ns n u m er o us U. S. f e d er al r e gistr a ti o ns f or t h e m ar k S & P, al o n e or i n

c o m bi n ati o n wit h ot h er w or ds a n d el e m e nts (t h e “ S & P M ar ks ”), f or a wi d e v ari et y of g o o ds a n d

s er vi c es i n t h e fi n a n ci al i nf or m ati o n fi el d, i n cl u di n g t h e f oll o wi n g:

                                     M ar k                         R e g. N o.                     G o o ds & S e r vi c es

S &P                                                                3569703          Cl. 3 5 Pr o vi di n g fi n a n ci al i n di c es i n t h e
                                                                                    n at ur e of q u a ntit ati v e m e as ur e m e nts t o
                                                                                    e v al u at e i n v est m e nts, m ar k et tr e n ds a n d
                                                                                    fi n a n ci al i nstr u m e nts

S &P 100                                                            1517924          Cl. 3 6 Pr o vi di n g fi n a n ci al a n d
                                                                                    i n v est m e nt s er vi c es

S &P 1000                                                           2746375          Cl. 3 6 Pr o vi di n g fi n a n ci al a n d
                                                                                    i n v est m e nt i nf or m ati o n s er vi c es;
                                                                                    n a m el y, tr a di n g a n al ysis a n d fi n a n ci al
                                                                                    i nf or m ati o n b as e d o n a st o c k i n d e x

S &P 500                                                            1521758          Cl. 3 6 Pr o vi di n g fi n a n ci al a n d
                                                                                    i n v est m e nt s er vi c es; Cl. 1 6 N e wsl ett ers
                                                                                    o n fi n a n c e a n d i n v esti n g

S & P 5 0 0 C A T H O LI C V A L U E S                              5064982          Cl. 3 5 Pr o vi di n g fi n a n ci al i n di c es b as e d
I N DE X                                                                            o n s el e ct e d gr o u ps of s e c uriti es;
                                                                                    pr o vi di n g a n d u p d ati n g a fi n a n ci al i n d e x

S & P 5 0 0 D Y N A MI C V E Q T O R                                5173899          Cl. 3 6 Pr o vi di n g fi n a n ci al i n di c es b as e d
I N DE X                                                                            o n s el e ct e d gr o u ps of s e c uriti es

S & P 5 0 0 L O W V O L A TI LI T Y I N D E X                      4219317          Cl. 3 6 Pr o vi di n g a n d u p d ati n g a
                                                                                    fi n a n ci al i n d e x



                                                                            4
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 5 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

S &P 500 V E Q T O R                          5125031        Cl. 3 5 Pr o vi di n g a n d u p d ati n g fi n a n ci al
                                                            i n di c es

S &P A G G RE G ATE                           4956810        Cl. 3 5 Pr o vi di n g a n d u p d ati n g a fi x e d
                                                            i n c o m e fi n a n ci al i n d e x


S & P C A PI T A L I Q                        4667902        Cl. 4 2 Pr o vi di n g t e m p or ar y us e of
                                                            o nli n e n o n- d o w nl o a d a bl e s oft w ar e f or
                                                            pr o vi di n g a c c ess t o str e a mi n g q u ot es,
                                                            n e ws, c h arts a n d m ar k et vi e ws f or us e
                                                            b y t h e fi n a n ci al i n d ustr y

S & P C HI N A 5 0 0                          5358107        Cl. 3 5 Pr o vi di n g a fi n a n ci al i n d e x b as e d
                                                            o n s el e ct e d gr o u ps of s e c uriti es;
                                                            pr o vi di n g a n d u p d ati n g a fi n a n ci al
                                                            i n d e x; pr o vi di n g a fi n a n ci al i n d e x
                                                            c o nsisti n g of st o c ks t h at r efl e ct t h e
                                                            p erf or m a n c e of t h e m ar k et t h at t h e i n d e x
                                                            m e as ur es

S & P C O M P O SI T E 1 5 0 0                3334728        Cl. 3 5 Pr o vi di n g a fi n a n ci al i n d e x
                                                            c o nsisti n g of st o c ks t h at r efl e ct t h e
                                                            p erf or m a n c e of m ar k ets t h e i n d e x
                                                            m e as ur es

S & P GI VI                                   4203753        Cl. 3 6 Fi n a n ci al a n d i n v est m e nt
                                                            i nf or m ati o n s er vi c es, n a m el y, tr a di n g
                                                            a n al ysis a n d fi n a n ci al i nf or m ati o n

S &P GL O B AL                                5800653        Cl. 4 2 Pr o vi di n g o nli n e n o n-
                                                            d o w nl o a d a bl e s oft w ar e i n c o n n e cti o n
                                                            wit h r ati n gs of s e c uriti es, i n v est m e nt
                                                            f u n ds, b o n ds, i nstit uti o ns, g o v er n m e nts,
                                                            a n d ot h er fi n a n ci al i nstr u m e nts;
                                                            Pr o vi di n g o nli n e n o n- d o w nl o a d a bl e
                                                            s oft w ar e f or tr a c ki n g t h e p erf or m a n c e of
                                                            st o c k i n di c es, s e c uriti es i n di c es,
                                                            c o m m o diti es i n di c es, ot h er fi n a n ci al
                                                            i n di c es, fi n a n ci al i n v est m e nts,
                                                            s e c uriti es, c o m p a ni es, a n d i nstit uti o ns;
                                                            Pr o vi di n g t e m p or ar y us e of o nli n e n o n-
                                                            d o w nl o a d a bl e s oft w ar e f or pr o vi di n g
                                                            a c c ess t o str e a mi n g q u ot es, n e ws, c h arts,

                                                     5
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 6 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            a n d m ar k et vi e ws f or us e b y t h e
                                                            fi n a n ci al i n d ustr y; Pr o vi di n g o nli n e n o n-
                                                            d o w nl o a d a bl e s oft w ar e t o m e as ur e,
                                                            m o nit or, a n d m a n a g e cr e dit ris k,
                                                            pr o c ess es, a n d i nfr astr u ct ur e b y
                                                            pr o vi di n g c e ntr ali z e d d at a m a n a g e m e nt,
                                                            s pr e a di n g, f or e c asti n g, a n d ris k r ati n g
                                                            ass ess m e nts; Cl. 4 1 Pr o vi di n g a w e bsit e
                                                            c o nt ai ni n g n o n- d o w nl o a d a bl e arti cl es
                                                            a n d r e p orts c o n c er ni n g g e n er al n e ws,
                                                            b usi n ess a n d fi n a n c i al i nf or m ati o n,
                                                            fi n a n ci al i n di c es, fi n a n ci al a n d cr e dit
                                                            r ati n gs, m ar k et r es e ar c h, d at a a n al yti cs,
                                                            st o c k pri c es, e q uit y r es e ar c h, i n v est m e nt
                                                            f u n ds, ris k s ol uti o ns, i n v est m e nt d at a,
                                                            a n d i nf or m ati o n c o n c er ni n g e n er g y,
                                                            c o m m o diti es, m et al pri ci n g a n d m et al
                                                            m ar k et d at a, s hi p pi n g, c o ntr a cti n g,
                                                            pr o d u ct a n d s er vi c es r ati n gs, a n d t h e
                                                            fi n a n ci al, el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,
                                                            a n d c o ns u m er pr o d u cts i n d ustri es;
                                                            Pr o vi di n g o n-li n e p u bli c ati o ns i n t h e
                                                            n at ur e of el e ctr o ni c b o o ks, m a g a zi n es,
                                                            a n d n e wsl ett ers c o n c er ni n g t h e fi n a n ci al
                                                            m ar k ets, fi n a n ci al i n di c es, a n d fi n a n ci al
                                                            r ati n gs; Cl. 4 0 Pr o vi di n g i nf or m ati o n o n
                                                            t h e pr o d u cti o n of e n er g y, t h e tr e at m e nt
                                                            of m et als, a n d c ust o m m a n uf a ct uri n g of
                                                            c o m m o diti es; Cl. 3 6 Pr o vi di n g fi n a n ci al
                                                            i nf or m ati o n, n a m el y, i nf or m ati o n i n t h e
                                                            fi el d of st o c k i n di c es, s e c uriti es i n di c es,
                                                            c o m m o diti es i n di c es, a n d ot h er fi n a n ci al
                                                            i n di c es; Pr o vi di n g fi n a n ci al a n al ys es
                                                            a n d r ati n gs of s e c uriti es, i n v est m e nt
                                                            f u n ds, b o n ds, i nstit uti o ns, g o v er n m e nts,
                                                            a n d ot h er fi n a n ci al i nstr u m e nts
                                                            r e g ar di n g p erf or m a n c e,
                                                            cr e dit w ort hi n ess, ris k ass ess m e nts, a n d
                                                            ot h er c h ar a ct eristi cs; Pr o vi di n g
                                                            i nf or m ati o n, st u di es, q u alit y r ati n gs, a n d
                                                            o pi ni o ns c o n c er ni n g i n v est m e nt f u n ds;
                                                            Pr o vi di n g i nf or m ati o n, st u di es, q u alit y
                                                            r ati n gs, a n d o pi ni o ns c o n c er ni n g t h e

                                                     6
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 7 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            cr e dit w ort hi n ess, p erf or m a n c e, a n d
                                                            ot h er c h ar a ct eristi cs of d e bt i nstr u m e nts
                                                            a n d c o m m er ci al p a p er, n a m el y, b o n ds,
                                                            d e b e nt ur es, s h ar es, w arr a nts, o pti o ns,
                                                            i n v est m e nt c ertifi c at es, a n d n ot es of
                                                            c or p or ati o ns, g o v er n m e nts,
                                                            m u ni ci p aliti es, p u bli c utiliti es, fi n a n ci al
                                                            i nstit uti o ns, a n d ot h er iss u ers; Pr o vi di n g
                                                            fi n a n ci al a n d i n v est m ent i nf or m ati o n vi a
                                                            o n-li n e c o m p ut er d at a b as es; Fi n a n ci al
                                                            a n d i n v est m e nt i nf or m ati o n s er vi c es,
                                                            r es e ar c h s er vi c es, d at a a n d d at a a n al yti c
                                                            s er vi c es, a n d fi n a n ci al a n al ys es;
                                                            Pr o vi di n g r e al-ti m e i nf or m ati o n r el ati n g
                                                            t o t h e fi n a n ci al m ar k ets; Pr o vi di n g
                                                            fi n a n ci al i nf or m ati o n, r es e ar c h,
                                                            a n al yti cs, a n d a n al ys es r e g ar di n g
                                                            c o m p a ni es, i n d ustri es, a n d c o u ntri es;
                                                            Pr o vi di n g fi n a n ci al i n f or m ati o n a n d d at a
                                                            i n s u p p ort of m er g er a n d a c q uisiti o n
                                                            a cti viti es; Fi n a n ci al ris k m a n a g e m e nt
                                                            s er vi c es; Pri ci n g of c o m m o diti es,
                                                            n a m el y, c o m m o dit y q u ot ati o ns;
                                                            S e c uriti es v al u ati o n s er vi c es; Fi n a n ci al
                                                            a n d i n v est m e nt c o ns ult ati o n a n d
                                                            a d vis or y s er vi c es; I n v est m e nt s er vi c es,
                                                            n a m el y, i n v est m e nt c o ns ult ati o n i n t h e
                                                            fi el ds of f u n ds, m ut u al f u n ds, r e al est at e,
                                                            c o m m o diti es, c a pit al, s e c uriti es, b o n ds,
                                                            a n d a n n uiti es; Pr o vi di n g fi n a n ci al
                                                            i nf or m ati o n, n a m el y, n e ws i n t h e fi el d
                                                            of fi n a n ci al i nf or m ati o n o n
                                                            c o m m o diti es, e n er g y, m et als, a n d
                                                            e n er g y g e n er ati o n a n d pr o d u cti o n
                                                            i n d ustri es; Pr o vi din g o nli n e fi n a n ci al
                                                            i nf or m ati o n, n a m el y, n e ws i n t h e fi el d
                                                            of fi n a n ci al i nf or m ati o n o n
                                                            c o m m o diti es, e n er g y, m et als, a n d
                                                            e n er g y g e n er ati o n a n d pr o d u cti o n
                                                            i n d ustri es; N e ws r e p orti n g s er vi c es i n
                                                            t h e fi el d of fi n a n ci al n e ws, n a m el y,
                                                            pr o vi di n g r e al-ti m e i nf or m ati o n
                                                            c o n c er ni n g t h e fi n a n ci al m ar k ets,
                                                            fi n a n ci al i n di c es, an d fi n a n ci al r ati n gs;

                                                     7
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 8 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            Cl. 3 5 B usi n ess i nf or m ati o n, a d vis or y,
                                                            a n d c o ns ult ati o n s er vi c es; Arr a n gi n g
                                                            a n d c o n d u cti n g b usi n ess c o nf er e n c es,
                                                            w or ks h o ps, a n d e x hi biti o ns c o n c er ni n g
                                                            g e n er al n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, m ar k et r es e ar c h, d at a
                                                            a n al yti cs, st o c k pri c es, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, ris k s ol uti o ns,
                                                            i n v est m e nt d at a, a n d i nf or m ati o n
                                                            c o n c er ni n g e n er g y, c o m m o diti es,
                                                            s hi p pi n g, c o ntr a cti n g, pr o d u ct a n d
                                                            s er vi c es r ati n gs, a n d t h e fi n a n ci al,
                                                            el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,
                                                            a n d c o ns u m er pr o d u cts i n d ustri es;
                                                            Pr o vi di n g b usi n ess i nf or m ati o n o nli n e
                                                            c o n c er ni n g g e n er al n e ws, b usi n ess a n d
                                                            fi n a n ci al i nf or m atio n, fi n a n ci al i n di c es,
                                                            fi n a n ci al a n d cr e dit r ati n gs, m ar k et
                                                            r es e ar c h, d at a a n al yti cs, st o c k pri c es,
                                                            e q uit y r es e ar c h, i n v est m e nt f u n ds, ris k
                                                            s ol uti o ns, a n d i n v e st m e nt d at a, a n d
                                                            i nf or m ati o n c o n c er ni n g e n er g y,
                                                            c o m m o diti es, m et al pri ci n g a n d m et al
                                                            m ar k et d at a, s hi p pi n g, c o ntr a cti n g,
                                                            pr o d u ct a n d s er vi c es r ati n gs, a n d t h e
                                                            fi n a n ci al, el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,
                                                            a n d c o ns u m er pr o d u cts i n d ustri es;
                                                            M ar k et r es e ar c h r el ati n g t o g e n er al
                                                            n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, d at a a n al yti cs, st o c k
                                                            pri c es, e q uit y r es e ar c h, i n v est m e nt
                                                            f u n ds, ris k s ol uti o ns, i n v est m e nt d at a,
                                                            a n d i nf or m ati o n c o n c er ni n g e n er g y,
                                                            c o m m o diti es, m et al pri ci n g a n d m et al
                                                            m ar k et d at a, s hi p pi n g, c o ntr a cti n g, a n d
                                                            t h e fi n a n ci al, el e ctr o ni cs, h e alt h c ar e,
                                                            h o m es, i ns ur a n c e, t el e c o m m u ni c ati o ns,
                                                            tr a v el, a n d c o ns u m er pr o d u cts
                                                            i n d ustri es; C o n d u cti n g b usi n ess a n d
                                                            m ar k et r es e ar c h s ur v e ys; Pr o vi di n g o n-

                                                     8
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 9 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            li n e r et ail st or e s er vi c es f e at uri n g
                                                            s oft w ar e a p pli c ati o ns i n t h e fi el d of
                                                            fi n a n ci al-r el at e d d at a a n d c o m p a n y d at a
                                                            o v er a gl o b al c o m p ut er n et w or k;
                                                            Pr o vi di n g i nf or m ati o n, n e ws a n d
                                                            c o m m e nt ar y i n t h e fi el d of b usi n ess o n
                                                            t h e s u bj e cts of c o m m o diti es, e n er g y,
                                                            m et als, a n d e n er g y g e n er ati o n a n d
                                                            pr o d u cti o n i n d ustri es; Pr o vi di n g o nli n e
                                                            i nf or m ati o n, n e ws a n d c o m m e nt ar y i n
                                                            t h e fi el d of b usi n ess o n t h e s u bj e cts of
                                                            c o m m o diti es, e n er g y, m et als, a n d
                                                            e n er g y g e n er ati o n a n d pr o d u cti o n
                                                            i n d ustri es; Pr o vi di n g i nf or m ati o n a n d
                                                            n e ws i n t h e fi el d of b usi n ess, n a m el y,
                                                            pr o vi di n g r e al-ti m e i nf or m ati o n
                                                            c o n c er ni n g t h e fi n a n ci al m ar k ets,
                                                            fi n a n ci al i n di c es, an d fi n a n ci al r ati n gs;
                                                            Pri c e c o m p ari n g s er vi c es i n t h e fi el d of
                                                            c o m m o diti es; Cl. 1 6 Tr a d e m a g a zi n es,
                                                            p a m p hl ets, br o c h ur es, a n d n e wsl ett ers
                                                            c o n c er ni n g g e n er al n e ws, b usi n ess a n d
                                                            fi n a n ci al i nf or m atio n, fi n a n ci al i n di c es,
                                                            fi n a n ci al a n d cr e dit r ati n gs, m ar k et
                                                            r es e ar c h, d at a a n al yti cs, st o c k pri c es,
                                                            e q uit y r es e ar c h, i n v e st m e nt f u n ds, ris k
                                                            s ol uti o ns, i n v est m e nt d at a, a n d
                                                            i nf or m ati o n c o n c er ni n g e n er g y,
                                                            c o m m o diti es, m et al pri ci n g a n d m et al
                                                            m ar k et d at a, s hi p pi n g, c o ntr a cti n g,
                                                            pr o d u ct a n d s er vi c es r ati n gs, a n d t h e
                                                            fi n a n ci al, el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,
                                                            a n d c o ns u m er pr o d u cts i n d ustri es; Cl. 9
                                                            D o w nl o a d a bl e c o m p ut er s oft w ar e a n d
                                                            m o bil e a p pli c ati o n s oft w ar e f or
                                                            a c c essi n g g e n er al n e ws, b usi n ess a n d
                                                            fi n a n ci al i nf or m atio n, fi n a n ci al i n di c es,
                                                            fi n a n ci al a n d cr e dit r ati n gs, m ar k et
                                                            r es e ar c h, d at a a n al yti cs, st o c k pri c es,
                                                            e q uit y r es e ar c h, i n v e st m e nt f u n ds, ris k
                                                            s ol uti o ns, i n v est m e nt d at a, a n d
                                                            i nf or m ati o n c o n c er ni n g e n er g y,
                                                            c o m m o diti es, m et al pri ci n g a n d m et al

                                                     9
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 10 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            m ar k et d at a, s hi p pi n g, c o ntr a cti n g,
                                                            pr o d u ct a n d s er vi c es r ati n gs, a n d t h e
                                                            fi n a n ci al, el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,
                                                            a n d c o ns u m er pr o d u cts i n d ustri es;
                                                            C o m p ut er s oft w ar e f or a c c essi n g a n d
                                                            m a ni p ul ati n g d at a i n a fi n a n ci al
                                                            d at a b as e, a n d cr e ati n g c ust o mi z e d
                                                            fi n a n ci al m o d els, c h arts, a n al ys es, a n d
                                                            r e p orts b as e d o n a fi n a n ci al d at a b as e;
                                                            C o m p ut er s oft w ar e t h at p erf or ms ris k
                                                            p ortf oli o a n al yti cs a n d q u a ntit ati v e ris k
                                                            a n al ys es

S &P GL O B AL M A R KET                      5649623        Cl. 4 2 Pr o vi di n g o nli n e n o n-
I N T E L LI G E N C E                                      d o w nl o a d a bl e s oft w ar e i n c o n n e cti o n
                                                            wit h r ati n gs of s e c uriti es, i n v est m e nt
                                                            f u n ds, b o n ds, i nstit uti o ns, g o v er n m e nts,
                                                            a n d ot h er fi n a n ci al i nstr u m e nts;
                                                            Pr o vi di n g o nli n e n o n- d o w nl o a d a bl e
                                                            s oft w ar e f or tr a c ki n g t h e p erf or m a n c e of
                                                            st o c k i n di c es, s e c uriti es i n di c es,
                                                            c o m m o diti es i n di c es, ot h er fi n a n ci al
                                                            i n di c es, fi n a n ci al i n v est m e nts,
                                                            s e c uriti es, c o m p a ni es, a n d i nstit uti o ns;
                                                            Pr o vi di n g t e m p or ar y us e of o nli n e n o n-
                                                            d o w nl o a d a bl e s oft w ar e f or pr o vi di n g
                                                            a c c ess t o str e a mi n g q u ot es, n e ws, c h arts,
                                                            a n d m ar k et vi e ws f or us e b y t h e
                                                            fi n a n ci al i n d ustr y, a n d str u ct ur e d-
                                                            fi n a n c e tr a ns a cti o n d at a; Pr o vi di n g
                                                            o nli n e n o n- d o w nl o a d a bl e s oft w ar e t o
                                                            m e as ur e, m o nit or, a n d m a n a g e cr e dit
                                                            ris k, pr o c ess es, a n d i nfr astr u ct ur e b y
                                                            pr o vi di n g c e ntr ali z e d d at a m a n a g e m e nt,
                                                            s pr e a di n g, f or e c asti n g, a n d ris k r ati n g
                                                            ass ess m e nts; D esi g n, d e v el o p m e nt,
                                                            i nst all ati o n, m ai nt en a n c e, u p d ati n g, a n d
                                                            r e nt al of s oft w ar e; Pr o vi di n g o n-li n e,
                                                            n o n- d o w nl o a d a bl e s oft w ar e f or
                                                            s e ar c hi n g a d at a b as e of fi n a n ci al r ati n gs
                                                            a n d cr e ati n g c ust o mi z e d fi n a n ci al
                                                            p ortf oli os a n d r e p orts; C o m p ut er
                                                            s er vi c es, n a m el y, c o m p ut er

                                                     10
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 11 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            pr o gr a m mi n g f or ot h ers, s oft w ar e
                                                            d e v el o p m e nt a n d c o m p ut er c o ns ulti n g
                                                            s er vi c es i n t h e fi el ds of m ar k et d at a
                                                            i nt e gr ati o n a n d m a n ag e m e nt, pr o pri et ar y
                                                            w or kfl o w cr e ati o n, pr o pri et ar y
                                                            st atisti c al/ c o m p ut ati o n al al g orit h ms, ris k
                                                            m o d el d e v el o p m e nt, f or e c ast m o d el
                                                            d e v el o p m e nt, str at e g y s cri pt
                                                            d e v el o p m e nt, o pti mi z ati o n pr a cti c es a n d
                                                            q u a ntit ati v e r es e ar c h a n d ris k
                                                            m a n a g e m e nt s ol uti o ns; Pr o vi di n g a n o n-
                                                            li n e w e b- b as e d a p pli c ati o n f or a n al y zi n g
                                                            d ef a ult, tr a nsiti o n, r ati n gs, a n d r e c o v er y
                                                            d at a f or pr of essi o n als i n t h e fi n a n ci al
                                                            s er vi c es i n d ustr y i n c o n n e cti o n wit h ris k
                                                            m a n a g e m e nt; D esi g n a n d d e v el o p m e nt
                                                            of c o m p ut er h ar d w ar e a n d s oft w ar e;
                                                            T e c h ni c al pr oj e ct st u di es, n a m el y,
                                                            c o n d u cti n g f e asi bilit y st u di es a n d
                                                            t e c h ni c al st u di es i n t h e fi el ds of
                                                            s oft w ar e a n d c o m p ut er h ar d w ar e d esi g n
                                                            a n d i m pl e m e nt ati o n; Pr o vi di n g n o n-
                                                            d o w nl o a d a bl e c o m p ut er s oft w ar e vi a a
                                                            w e bsit e t h at ass ess es t h e ris k pr ofil e of a
                                                            s p e cifi c s e c urit y o n a p e er gr o u p
                                                            c o m p aris o n b asis; Pr o vi di n g a w e bsit e
                                                            f e at uri n g o n-li n e n o n- d o w nl o a d a bl e
                                                            s oft w ar e t h at e n a bl es us ers t o a c c ess
                                                            g e n er al n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, i nt er est r at es, m ar k et
                                                            r es e ar c h, d e m o gr a p hi c a n d
                                                            u n e m pl o y m e nt d at a, d at a a n al yti cs,
                                                            st o c k pri c es, c a pit al str u ct ur e, c or p or at e
                                                            str u ct ur e, offi c er d at a a n d e x e c uti v e
                                                            c o m p e ns ati o n, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, p ortf oli o a n d ris k
                                                            s ol uti o ns, c o u ntr y ris k d at a, i n v est m e nt
                                                            d at a, t hrift d at a, m er g ers a n d
                                                            a c q uisiti o ns, a n d d at a , n e ws, r es e ar c h,
                                                            a n d a n al ysis c o n c er ni n g e n er g y,
                                                            c o m m o diti es, R EI Ts, m e di a, utiliti es,
                                                            e nt ert ai n m e nt c o m m u ni c ati o ns, a n d t h e
                                                            b a n ki n g a n d fi n a n ci al s er vi c es, r e al

                                                     11
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 12 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            est at e, i ns ur a n c e, m e di a a n d
                                                            c o m m u ni c ati o ns, m et als a n d mi ni n g,
                                                            a n d e n er g y i n d ustri es; Cl. 4 1 Pr o vi di n g
                                                            o n-li n e p u bli c ati o ns i n t h e n at ur e of
                                                            el e ctr o ni c b o o ks, m a g a zi n es, a n d
                                                            n e wsl ett ers c o n c er ni n g t h e fi n a n ci al
                                                            m ar k ets, fi n a n ci al i n di c es, a n d fi n a n ci al
                                                            r ati n gs; E d u c ati o n al s er vi c es, n a m el y,
                                                            pr o vi di n g tr ai ni n g o n q u a ntit ati v e
                                                            r es e ar c h pl atf or ms; Pr o vi di n g a n o nli n e
                                                            el e ctr o ni c n e wsl ett er c o nt ai ni n g arti cl es
                                                            of i m p ort a n c e c o n c er ni n g cr e dit
                                                            m ar k ets; Pr o vi di n g o n-li n e p u bli c ati o ns
                                                            i n t h e n at ur e of r e p orts f e at uri n g cr e dit
                                                            a dj ust e d fi n a n ci al st at e m e nt d at a a n d
                                                            c o m m e nt ari es; Arr a n gi n g a n d
                                                            c o n d u cti n g e d u c ati o n al c o nf er e n c es a n d
                                                            w or ks h o ps r el ati n g t o b a n ki n g,
                                                            i ns ur a n c e, r e al est at e, e n er g y, m e di a,
                                                            c o m m u ni c ati o ns, m et als, a n d mi ni n g;
                                                            pr o vi di n g r e c o g niti o n a n d i n c e nti v es b y
                                                            t h e w a y of a w ar ds t o d e m o nstr at e
                                                            e x c ell e n c e i n t h e fi el d of c ust o m er
                                                            pr o d u ct s atisf a cti o n r a n ki n gs; Cl. 4 0
                                                            Pr o vi di n g i nf or m ati o n o n t h e pr o d u cti o n
                                                            of e n er g y, t h e tr e at m e nt of m et als, a n d
                                                            c ust o m m a n uf a ct uri n g of c o m m o diti es;
                                                            Cl. 3 8 C o m m u ni c ati o ns vi a c o m p ut er
                                                            t er mi n als or vi a fib er- o pti c n et w or ks;
                                                            Pr o vi di n g us er a c c ess t o a gl o b al
                                                            c o m p ut er n et w or k; Pr o vi di n g
                                                            t el e c o m m u ni c ati o ns c o n n e cti o ns t o a
                                                            gl o b al c o m p ut er n et w or k; Pr o vi di n g
                                                            a c c ess t o a n o nli n e pl atf or m a n d
                                                            d at a b as e f e at uri n g m a n a g e m e nt t o ols
                                                            a n d s ol uti o ns f or i n v est or r el ati o ns,
                                                            fi n a n ci al n e ws, i nf or m ati o n,
                                                            c o m m e nt ar y, a n d a n al ys es, i n cl u di n g
                                                            m ar k et d at a, i n v est or a cti viti es a n d
                                                            i n v est m e nt tr e n ds, n e ws, q u ot es, gl o b al
                                                            i n di c es, al erts, br o k er r es e ar c h r e p orts,
                                                            i n d e p e n d e nt r es e ar c h r e p orts, a n al yst
                                                            i nf or m ati o n, fi n a n ci al tr a ns a cti o n
                                                            r e p orts, r e p orts of c or p or at e, st at e, a n d

                                                     12
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 13 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            S E C fili n gs, i nstit uti o n al h ol di n gs d at a,
                                                            p ortf oli o h ol di n gs d at a, c or p or at e
                                                            o w n ers hi p pr ofil es, c al e n d ars of
                                                            c o m p a n y c or p or at e e v e nts, gl o b al
                                                            fi n a n ci al m ar k et st atisti cs a n d f or e c asts,
                                                            c or p or at e fi n a n c e a n d c a pit al m ar k ets
                                                            a cti vit y, m er g ers a n d a c q uisiti o ns,
                                                            fi n a n ci al i n v est m e nt a cti viti es, a n d
                                                            fi n a n ci al r estr u ct uri n g d at a;
                                                            T el e c o m m u ni c ati o n s er vi c es, n a m el y,
                                                            pr o vi di n g e- m ail n otifi c ati o n al erts vi a
                                                            t h e i nt er n et of r ati n g c h a n g es t h at aff e ct
                                                            fi n a n ci al p ortf oli os; Cl. 3 6 Pr o vi di n g
                                                            fi n a n ci al i nf or m ati o n, n a m el y,
                                                            i nf or m ati o n i n t h e fi el d of st o c k i n di c es,
                                                            s e c uriti es i n di c es, c o m m o diti es i n di c es,
                                                            a n d ot h er fi n a n ci al i n di c es; Pr o vi di n g
                                                            fi n a n ci al a n al ys es a n d r ati n gs of
                                                            s e c uriti es, i n v est m e nt f u n ds, b o n ds,
                                                            i nstit uti o ns, g o v er n m e nts, a n d ot h er
                                                            fi n a n ci al i nstr u m e nts r e g ar di n g
                                                            p erf or m a n c e, cr e dit w ort hi n ess, ris k
                                                            ass ess m e nts, a n d ot h er c h ar a ct eristi cs;
                                                            Pr o vi di n g i nf or m ati o n, st u di es, q u alit y
                                                            r ati n gs, a n d o pi ni o ns c o n c er ni n g
                                                            i n v est m e nt f u n ds; Pr o vi di n g
                                                            i nf or m ati o n, st u di es, q u alit y r ati n gs, a n d
                                                            o pi ni o ns c o n c er ni n g t h e
                                                            cr e dit w ort hi n ess, p erf or m a n c e, a n d
                                                            ot h er c h ar a ct eristi cs of d e bt i nstr u m e nts
                                                            a n d c o m m er ci al p a p er, n a m el y, b o n ds,
                                                            d e b e nt ur es, s h ar es, w arr a nts, o pti o ns,
                                                            i n v est m e nt c ertifi c at es, a n d n ot es of
                                                            c or p or ati o ns, g o v er n m e nts,
                                                            m u ni ci p aliti es, p u bli c utiliti es, fi n a n ci al
                                                            i nstit uti o ns, a n d ot h er iss u ers; Pr o vi di n g
                                                            fi n a n ci al a n d i n v est m ent i nf or m ati o n vi a
                                                            o n-li n e c o m p ut er d at a b as es; Fi n a n ci al
                                                            a n d i n v est m e nt i nf or m ati o n s er vi c es,
                                                            r es e ar c h s er vi c es, d at a a n d d at a a n al yti c
                                                            s er vi c es, a n d fi n a n ci al a n al ys es;
                                                            Pr o vi di n g r e al-ti m e i nf or m ati o n r el ati n g
                                                            t o t h e fi n a n ci al m ar k ets; Pr o vi di n g
                                                            fi n a n ci al i nf or m ati o n, r es e ar c h,

                                                     13
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 14 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            a n al yti cs, a n d a n al ys es r e g ar di n g
                                                            c o m p a ni es, i n d ustri es, a n d c o u ntri es;
                                                            Pr o vi di n g fi n a n ci al i n f or m ati o n a n d d at a
                                                            i n s u p p ort of m er g er a n d a c q uisiti o n
                                                            a cti viti es; Fi n a n ci al ris k m a n a g e m e nt
                                                            s er vi c es; Fi n a n ci al a n d i n v est m e nt
                                                            c o ns ult ati o n a n d a d vis or y s er vi c es;
                                                            I n v est m e nt s er vi c es, n a m el y, i n v est m e nt
                                                            c o ns ult ati o n i n t h e fi el ds of f u n ds,
                                                            m ut u al f u n ds, r e al est at e, c o m m o diti es,
                                                            c a pit al, s e c uriti es, b o n ds, a n d a n n uiti es;
                                                            Pr o vi di n g fi n a n ci al i nf or m ati o n
                                                            r e g ar di n g r ati n g c h a n g es t h at aff e ct
                                                            fi n a n ci al p ortf oli os vi a e- m ail
                                                            n otifi c ati o n al erts; Pr o vi di n g cr e dit
                                                            r ati n gs a n d fi n a n ci al n e ws a n d
                                                            i nf or m ati o n vi a a n i nt er n et w e bsit e;
                                                            Fi n a n ci al s er vi c es, n a m el y, pr o vi di n g
                                                            i n v est m e nt r es e ar c h a n d i nf or m ati o n
                                                            o nli n e r e g ar di n g e q uit y c a pit al m ar k ets,
                                                            str u ct ur e d fi n a n c e tr a ns a cti o ns, a n d
                                                            c oll at er ali z e d d e bt tr a ns a cti o ns;
                                                            Fi n a n ci al s er vi c es, n a m el y, pr o vi di n g
                                                            fi n a n ci al a n al ys es, fi n a n ci al a n al yti cs,
                                                            r e c o v er y-tr e n d pl atf or ms, fi n a n ci al
                                                            i n d ustr y d at a, fi n a n ci al r ati n gs, d e bt
                                                            a n al ys es, p erf or m a n c e a n al ys es, ris k
                                                            ass ess m e nt s c e n ari o a n d tr e n d a n al ys es,
                                                            a n d i nf or m ati o n o n cr e dit a n d l o a n
                                                            l oss es a n d l oss- gi v e n d ef a ult; O nli n e
                                                            fi n a n ci al d at a s er vi c es, n a m el y,
                                                            pr o vi di n g c o m pr e h e nsi v e r ef er e n c e d at a
                                                            m at c hi n g s er vi c es t o m ar k et p arti ci p a nts
                                                            li n ki n g i n d ustr y st a n d ar d i d e ntifi ers f or
                                                            d o m esti c a n d gl o b al s e c uriti es, iss u ers,
                                                            c o u nt er- p art y c or p or at e hi er ar c hi es,
                                                            b usi n ess e ntiti es, a n d r ef er e n c e d at a
                                                            s ets; Fi n a n ci al s er vi c es i n t h e n at ur e of
                                                            ass essi n g t h e ris k pr ofil e of a s p e cifi c
                                                            s e c urit y o n a p e er gr o u p c o m p aris o n
                                                            b asis a n d pr o vi di n g q u alit ati v e r es e ar c h
                                                            o pi ni o ns t h at i nt er pr et t h e ris k pr ofil e of
                                                            a s p e cifi c s e c urit y o n a p e er gr o u p
                                                            c o m p aris o n b asis; Pr o vi di n g fi n a n ci al

                                                     14
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 15 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            i nf or m ati o n, n a m el y, n e ws i n t h e fi el d
                                                            of fi n a n ci al i nf or m ati o n o n
                                                            c o m m o diti es, e n er g y, m et als, a n d
                                                            e n er g y g e n er ati o n a n d pr o d u cti o n
                                                            i n d ustri es; Pr o vi din g o nli n e fi n a n ci al
                                                            i nf or m ati o n, n a m el y, n e ws i n t h e fi el d
                                                            of fi n a n ci al i nf or m ati o n o n
                                                            c o m m o diti es, e n er g y, m et als, a n d
                                                            e n er g y g e n er ati o n a n d pr o d u cti o n
                                                            i n d ustri es; N e ws r e p orti n g s er vi c es i n
                                                            t h e fi el d of fi n a n ci al n e ws, n a m el y,
                                                            pr o vi di n g r e al-ti m e i nf or m ati o n
                                                            c o n c er ni n g t h e fi n a n ci al m ar k ets,
                                                            fi n a n ci al i n di c es, an d fi n a n ci al r ati n gs;
                                                            Cl. 3 5 B usi n ess i nf or m ati o n, a d vis or y,
                                                            a n d c o ns ult ati o n s er vi c es; Arr a n gi n g
                                                            a n d c o n d u cti n g b usi n ess c o nf er e n c es,
                                                            w or ks h o ps, a n d e x hi biti o ns c o n c er ni n g
                                                            g e n er al n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, m ar k et r es e ar c h, d at a
                                                            a n al yti cs, st o c k pri c es, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, ris k s ol uti o ns,
                                                            i n v est m e nt d at a, a n d i nf or m ati o n
                                                            c o n c er ni n g e n er g y, c o m m o diti es,
                                                            s hi p pi n g, c o ntr a cti n g, pr o d u ct a n d
                                                            s er vi c es r ati n gs, a n d t h e fi n a n ci al,
                                                            a ut o m oti v e, b o ati n g, el e ctr o ni cs,
                                                            h e alt h c ar e, h o m es, i ns ur a n c e,
                                                            t el e c o m m u ni c ati o ns, tr a v el, a n d
                                                            c o ns u m er pr o d u cts i n d ustri es; Pr o vi di n g
                                                            b usi n ess i nf or m ati o n o nli n e c o n c er ni n g
                                                            g e n er al n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, m ar k et r es e ar c h, d at a
                                                            a n al yti cs, st o c k pri c es, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, ris k s ol uti o ns, a n d
                                                            i n v est m e nt d at a, a n d i nf or m ati o n
                                                            c o n c er ni n g e n er g y, c o m m o diti es, m et al
                                                            pri ci n g a n d m et al m a r k et d at a, s hi p pi n g,
                                                            c o ntr a cti n g, pr o d u ct a n d s er vi c es
                                                            r ati n gs, a n d t h e fi n a n ci al, a ut o m oti v e,
                                                            b o ati n g, el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,

                                                     15
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 16 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            a n d c o ns u m er pr o d u cts i n d ustri es;
                                                            M ar k et r es e ar c h r el ati n g t o g e n er al
                                                            n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, d at a a n al yti cs, st o c k
                                                            pri c es, e q uit y r es e ar c h, i n v est m e nt
                                                            f u n ds, ris k s ol uti o ns, i n v est m e nt d at a,
                                                            a n d i nf or m ati o n c o n c er ni n g e n er g y,
                                                            c o m m o diti es, m et al pri ci n g a n d m et al
                                                            m ar k et d at a, s hi p pi n g, c o ntr a cti n g, a n d
                                                            t h e fi n a n ci al, a ut o m oti v e, b o ati n g,
                                                            el e ctr o ni cs, h e alt h c ar e, h o m es,
                                                            i ns ur a n c e, t el e c o m m u ni c ati o ns, tr a v el,
                                                            a n d c o ns u m er pr o d u cts i n d ustri es;
                                                            C o n d u cti n g b usi n ess a n d m ar k et
                                                            r es e ar c h s ur v e ys; Pr o vi di n g o n-li n e
                                                            r et ail st or e s er vi c es f e at uri n g s oft w ar e
                                                            a p pli c ati o ns i n t h e fi el d of fi n a n ci al-
                                                            r el at e d d at a a n d c o m p a n y d at a o v er a
                                                            gl o b al c o m p ut er n et w or k; Pr o vi di n g
                                                            i nf or m ati o n, n e ws a n d c o m m e nt ar y i n
                                                            t h e fi el d of b usi n ess o n t h e s u bj e cts of
                                                            c o m m o diti es, e n er g y, m et als, a n d
                                                            e n er g y g e n er ati o n a n d pr o d u cti o n
                                                            i n d ustri es; Pr o vi di n g o nli n e i nf or m ati o n,
                                                            n e ws a n d c o m m e nt ar y i n t h e fi el d of
                                                            b usi n ess o n t h e s u bj e cts of c o m m o diti es,
                                                            e n er g y, m et als, a n d e n er g y g e n er ati o n
                                                            a n d pr o d u cti o n i n d us tri es; Pr o vi di n g
                                                            i nf or m ati o n a n d n e ws i n t h e fi el d of
                                                            b usi n ess, n a m el y, pr o vi di n g r e al-ti m e
                                                            i nf or m ati o n c o n c er ni n g t h e fi n a n ci al
                                                            m ar k ets, fi n a n ci al i n di c es, a n d fi n a n ci al
                                                            r ati n gs; Cl. 1 6 Tr a d e m a g a zi n es,
                                                            p a m p hl ets, br o c h ur es, a n d n e wsl ett ers
                                                            c o n c er ni n g g e n er al n e ws, b usi n ess a n d
                                                            fi n a n ci al i nf or m atio n, fi n a n ci al i n di c es,
                                                            fi n a n ci al a n d cr e dit r ati n gs, i nt er est
                                                            r at es, m ar k et r es e ar c h, d e m o gr a p hi c a n d
                                                            u n e m pl o y m e nt d at a, d at a a n al yti cs,
                                                            st o c k pri c es, c a pit al str u ct ur e, c or p or at e
                                                            str u ct ur e, offi c er d at a a n d e x e c uti v e
                                                            c o m p e ns ati o n, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, p ortf oli o a n d ris k

                                                     16
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 17 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            s ol uti o ns, c o u ntr y ris k d at a, i n v est m e nt
                                                            d at a, t hrift d at a, m er g ers a n d
                                                            a c q uisiti o ns, a n d d at a , n e ws, r es e ar c h,
                                                            a n d a n al ysis c o n c er ni n g e n er g y,
                                                            c o m m o diti es, R EI Ts, m e di a, utiliti es,
                                                            e nt ert ai n m e nt c o m m u ni c ati o ns, a n d t h e
                                                            b a n ki n g a n d fi n a n ci al s er vi c es, r e al
                                                            est at e, i ns ur a n c e, m e di a a n d
                                                            c o m m u ni c ati o ns, m et als a n d mi ni n g,
                                                            a n d e n er g y i n d ustri es; N e wsl ett ers
                                                            c o v eri n g r ati n gs of d e bt s e c uriti es; Cl. 9
                                                            D o w nl o a d a bl e c o m p ut er s oft w ar e a n d
                                                            m o bil e a p pli c ati o ns f or a c c essi n g
                                                            g e n er al n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, i nt er est r at es, m ar k et
                                                            r es e ar c h, d e m o gr a p hi c a n d
                                                            u n e m pl o y m e nt d at a, d at a a n al yti cs,
                                                            st o c k pri c es, c a pit al str u ct ur e, c or p or at e
                                                            str u ct ur e, offi c er d at a a n d e x e c uti v e
                                                            c o m p e ns ati o n, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, p ortf oli o a n d ris k
                                                            s ol uti o ns, c o u ntr y ris k d at a, i n v est m e nt
                                                            d at a, t hrift d at a, m er g ers a n d
                                                            a c q uisiti o ns, a n d d at a , n e ws, r es e ar c h,
                                                            a n d a n al ysis c o n c er ni n g e n er g y,
                                                            c o m m o diti es, R EI Ts, m e di a, utiliti es,
                                                            e nt ert ai n m e nt c o m m u ni c ati o ns, a n d t h e
                                                            b a n ki n g a n d fi n a n ci al s er vi c es, r e al
                                                            est at e, i ns ur a n c e, m e di a a n d
                                                            c o m m u ni c ati o ns, m et als a n d mi ni n g,
                                                            a n d e n er g y i n d ustri es; C o m p ut er
                                                            s oft w ar e a n d m o bil e a p pli c ati o n
                                                            s oft w ar e f or a c c essi n g a n d m a ni p ul ati n g
                                                            d at a i n a fi n a n ci al d at a b as e, a n d cr e ati n g
                                                            c ust o mi z e d fi n a n ci al m o d els, c h arts,
                                                            a n al ys es, a n d r e p orts b as e d o n a
                                                            fi n a n ci al d at a b as e; C o m p ut er s oft w ar e
                                                            t h at p erf or ms ris k p ortf oli o a n al yti cs
                                                            a n d q u a ntit ati v e ris k a n al ys es;
                                                            D o w nl o a d a bl e c o m p ut er s oft w ar e f or
                                                            us e i n t h e q u a ntit ati v e m o d eli n g of
                                                            si n gl e st o c k a n d e q uit y p ortf oli os
                                                            i n cl u di n g hist ori c al b a c kt esti n g, e x c ess

                                                     17
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 18 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

                                                            r et ur ns f or e c asti n g, a n d p ortf oli o
                                                            si m ul ati o n a n d o pti mi z ati o n;
                                                            D o w nl o a d a bl e c o m p ut er s oft w ar e f or
                                                            a n al y zi n g d ef a ult, tr a nsiti o n, r ati n gs,
                                                            a n d r e c o v er y d at a f or pr of essi o n als i n
                                                            t h e fi n a n ci al s er vi c es i n d ustr y i n
                                                            c o n n e cti o n wit h ris k m a n a g e m e nt;
                                                            D o w nl o a d a bl e c o m p ut er s oft w ar e f or
                                                            us e i n t h e fi el ds of m ar k et d at a
                                                            i nt e gr ati o n a n d m a n ag e m e nt, pr o pri et ar y
                                                            w or kfl o w cr e ati o n, pr o pri et ar y
                                                            st atisti c al/ c o m p ut ati o n al al g orit h ms, ris k
                                                            m o d el d e v el o p m e nt, f or e c ast m o d el
                                                            d e v el o p m e nt, str at e g y s cri pt
                                                            d e v el o p m e nt, o pti mi z ati o n pr a cti c es,
                                                            a n d q u a ntit ati v e r es e ar c h a n d ris k
                                                            m a n a g e m e nt s ol uti o ns; D o w nl o a d a bl e
                                                            arti cl es a n d r e p orts c o n c er ni n g g e n er al
                                                            n e ws, b usi n ess a n d fi n a n ci al
                                                            i nf or m ati o n, fi n a n ci al i n di c es, fi n a n ci al
                                                            a n d cr e dit r ati n gs, i nt er est r at es, m ar k et
                                                            r es e ar c h, d e m o gr a p hi c a n d
                                                            u n e m pl o y m e nt d at a, d at a a n al yti cs,
                                                            st o c k pri c es, c a pit al str u ct ur e, c or p or at e
                                                            str u ct ur e, offi c er d at a a n d e x e c uti v e
                                                            c o m p e ns ati o n, e q uit y r es e ar c h,
                                                            i n v est m e nt f u n ds, p ortf oli o a n d ris k
                                                            s ol uti o ns, c o u ntr y ris k d at a, i n v est m e nt
                                                            d at a, t hrift d at a, m er g ers a n d
                                                            a c q uisiti o ns, a n d d at a , n e ws, r es e ar c h,
                                                            a n d a n al ysis c o n c er ni n g e n er g y,
                                                            c o m m o diti es, R EI Ts, m e di a, utiliti es,
                                                            e nt ert ai n m e nt c o m m u ni c ati o ns, a n d t h e
                                                            b a n ki n g a n d fi n a n ci al s er vi c es, r e al
                                                            est at e, i ns ur a n c e, m e di a a n d
                                                            c o m m u ni c ati o ns, m et als a n d mi ni n g,
                                                            a n d e n er g y i n d ustri es; D o w nl o a d a bl e
                                                            el e ctr o ni c p u bli c ati o ns i n t h e n at ur e of
                                                            r e p orts f e at uri n g cr e dit a dj ust e d
                                                            fi n a n ci al st at e m e nt d at a a n d
                                                            c o m m e nt ari es

S & P HI G H YI E L D DI VI D E N D           3290686       Cl. 3 5 Pr o vi di n g a fi n a n ci al i n d e x
                                                            c o nsisti n g of st o c ks t h at r efl e ct t h e

                                                     18
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                  Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 19 of 28




                                     M ar k   R e g. N o.                   G o o ds & S e r vi c es

A RI S T O C R A T S                                        p erf or m a n c e of m ar k ets t h e i n d e x
                                                            m e as ur es

S & P I N DI C E S                            3889706       Cl. 3 5 Pr o vi di n g fi n a n ci al i n di c es i n t h e
                                                            n at ur e of q u a ntit ati v e m e as ur e m e nts f or
                                                            a n al y zi n g m ar k ets; pr o vi di n g fi n a n ci al
                                                            i n di c es b as e d o n s el e ct e d gr o u ps of
                                                            s e c uriti es

S & P I N DI C E S                            4380744        Cl. 1 6 Pri nt p eri o di c al p u bli c ati o ns,
                                                            n a m el y, b o o ks a n d g ui d es i n t h e fi el d of
                                                            fi n a n c e, i n v est m e nts, a n d s e c uriti es;
                                                            pri nt e d r e p orts f e at uri n g i nf or m ati o n o n
                                                            fi n a n ci al i n d e x es, st o c k i n d e x es,
                                                            s e c uriti es i n d e x es, c o m m o diti es i n d e x es,
                                                            a n d i n v est m e nt c o n c e pts

S &P LT V C GL O B ALI N DE X                 5299430       Cl. 3 5 Pr o vi di n g a fi n a n ci al i n d e x b as e d
                                                            o n s el e ct e d gr o u ps of s e c uriti es;
                                                            pr o vi di n g a n d u p d ati n g a fi n a n ci al
                                                            i n d e x; pr o vi di n g a fi n a n ci al i n d e x
                                                            c o nsisti n g of st o c ks t h at r efl e ct t h e
                                                            p erf or m a n c e of m ar k ets t h e i n d e x
                                                            m e as ur es

S & P MI D C A P 4 0 0                        3727781       Cl. 3 6 Pr o vi di n g a fi n a n ci al i n d e x

S & P P RI S M                                5711193        Cl. 3 5 Pr o vi di n g a n d u p d ati n g a
                                                            fi n a n ci al i n d e x; pro vi di n g a n d u p d ati n g
                                                            a m ulti- ass et fi n a n ci al a n d c o m m o diti es
                                                            i n de x

S &P S M A L L C AP 600                       3727779       Cl. 3 6 Pr o vi di n g a fi n a n ci al i n d e x

S & P S T RI D E                              5004731        Cl. 3 6 Fi n a n ci al a n d i n v est m e nt
                                                            i nf or m ati o n s er vi c es, n a m el y, tr a di n g
                                                            a n al ysis a n d fi n a n ci al i nf or m ati o n;
                                                            fi n a n ci al a n al ysis a n d r es e ar c h s er vi c es;
                                                            c al c ul ati n g a n d pr o vi di n g fi n a n ci al
                                                            i n di c es

S & P S T RI D E TI P S- L O C K B O X        5192112       Cl. 3 6 Fi n a n ci al a n d i n v est m e nt
                                                            i nf or m ati o n s er vi c es, n a m el y, tr a di n g
                                                            a n al ysis a n d fi n a n ci al i nf or m ati o n;

                                                     19
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 20 of 28




                                     M ar k                            R e g. N o.                      G o o ds & S e r vi c es

                                                                                        fi n a n ci al a n al ysis a n d r es e ar c h s er vi c es;
                                                                                        Cl. 3 5 C al c ul ati n g a n d pr o vi di n g
                                                                                        fi n a n ci al i n di c es b as e d o n s el e ct e d
                                                                                        gr o u ps of s e c uriti es

S & P U. S. R E TI R E E S P E N DI N G                               5358311            Cl. 3 5 Pr o vi di n g a fi n a n ci al i n d e x b as e d
I N DE X                                                                                o n s el e ct e d gr o u ps of s e c uriti es;
                                                                                        pr o vi di n g a n d u p d ati n g a fi n a n ci al
                                                                                        i n d e x; pr o vi di n g a fi n a n ci al i n d e x
                                                                                        c o nsisti n g of st o c ks a n d fi x e d-i n c o m e
                                                                                        i n v est m e nts t h at r efle ct t h e p erf or m a n c e
                                                                                        of t h e m ar k et t h at t h e i n d e x m e as ur es

S &P VE QT O R                                                        5125032            Cl. 3 5 Pr o vi di n g a n d u p d ati n g fi n a n ci al
                                                                                        i n di c es


S & P W CI                                                            3975798            Cl. 3 5 Pr o vi di n g a c o m m o diti es i n d e x
                                                                                        b as e d o n a s el e ct gr o u p of c o m m o dit y
                                                                                        f ut ur es c o ntr a cts



            1 6.               T h e f or e g oi n g r e gistr ati o ns list e d i n p a r a gr a p h 1 5 a b o v e ar e v ali d, s u bsisti n g a n d

i n f ull f or c e a n d eff e ct. R e gistr ati o n N os. 3, 5 6 9, 7 9 3, 1, 5 1 7, 9 2 4, 2, 7 4 6, 3 7 5, 1, 5 2 1, 7 5 8,

4, 2 1 9, 3 1 7, 3, 3 3 4, 7 2 8, 4, 2 0 3, 7 5 3, 3, 2 9 0, 6 8 6, 3, 8 8 9, 7 0 6, 3, 7 2 7, 7 8 1, 3, 7 2 7, 7 7 9 a n d 3, 9 7 5, 7 9 8 ar e

i n c o nt est a bl e.

            1 7.              Si n c e l o n g pri or t o a n y us e b y S & P D at a of t h e S & P D A T A m ar k, S & P h as

e xt e nsi v el y s ol d, pr o m ot e d a n d a d v ertis e d g o o ds a n d s er vi c es, pri m aril y i n t h e f or m of d at a,

b e ari n g or off er e d i n c o n n e cti o n wit h t h e S & P M ar ks. As a r es ult of t h e e xt e nsi v e s al es a n d

pr o m oti o n of its g o o ds a n d s er vi c es u n d er t h e S & P M ar ks, S & P h as b uilt u p hi g hl y v al u a bl e

g o o d will i n t h e S & P M ar ks, w hi c h h a v e b e c o m e u ni q u el y i d e ntifi e d a n d ass o ci at e d wit h S & P.

            1 8.               T hr o u g h l o n g a n d c o nti n u o us us a g e a n d wi d es pr e a d pr o m oti o n a n d a d v ertisi n g,

t h e S & P M ar ks h a v e b e c o m e f a m o us a m o n g t h e r el e v a nt c o ns u mi n g p u bli c.


                                                                              20
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 21 of 28




D ef e n d a nts’ U nl a wf ul Us e of t h e S & P D A T A N a m e

            1 9.               D ef e n d a nts h a v e a d o pt e d a n d ar e usi n g t h e n a m e S & P D A T A as a tr a d e n a m e a n d

s er vi c e m ar k t o i d e ntif y t h eir b usi n ess, w hi c h, u p o n i nf or m ati o n a n d b eli ef, o p er at es c all or

c o nt a ct c e nt ers pr o vi di n g v ari o us s er vi c es f or b usi n ess es o uts o urci n g c ust o m er s er vi c e a n d/ or

ot h er f u n cti o ns. As a c all c e nt er pr o vi d er, D ef e n d a n ts’ pr o d u cts a n d s er vi c es ar e n ot i n t h e f or m

of pr o vi di n g d at a.

            2 0.               U p o n i nf or m ati o n a n d b eli ef, S & P D at a p ur p orts t o off er a wi d e v ari et y of

b usi n ess s er vi c es t o its cli e nts. Its w e bsit e, l o c at e d at w w w.s p d at all c. c o m, s p e cifi c all y t o uts t h at

t h e b usi n ess g o es b e y o n d t h os e ass o ci at e d wit h a t y pi c al c o nt a ct c e nt er:

                              O n a t y pi c al w e bsit e f or a t y pi c al c o nt a ct c e nt er w e bsit e y o u’ll s e e list of
                              s er vi c es pr o vi d e d. W e’r e n ot t y pi c al. F or us it’s a b o ut p art n eri n g t o h el p
                              a d v a n c e y o ur b usi n ess g o als. O ur e m pl o y e es ar e o n t h e fr o nt li n es of
                              c ust o m er c o nt a ct a n d o ur s o p histi c at e d t e c h n ol o g y b a c k b o n e is t h er e t o
                              h el p y o u wi n t h e s h ort-t er m b attl es a n d t h e l o n g-t er m w ar f or m ar k et s h ar e.

                              S & P D at a is wit h y o u e v er y st e p of t h e w a y.

            2 1.               U p o n i nf or m ati o n a n d b eli ef, S & P D at a h as o v er ti m e pro gr essi v el y d e v el o p e d its

b usi n ess i n s u c h a m a n n er as t o pr o vi d e a n i n cr e asi n g f o c us o n t h e fi n a n ci al s er vi c es fi el d a n d

ot h er s e ct ors i n w hi c h S & P pr o vi d es its pr o d u cts a n d s er vi c es, s u c h as fi nt e c h a n d e n er g y. U p o n

i nf or m ati o n a n d b eli ef, S & P D at a’s w e bsit e h as be e n r e vis e d i n r e c e nt y e ars t o hi g hli g ht S & P

D at a’s eff orts t o t ar g et t h os e s e ct ors, a d di n g pr o mi n e nt l a b els f or t h os e i n d ustri es u n d er t h e

h e a di n g “ V erti c als. ”          M or e o v er, S & P D at a’s Li n k e dI n p a g e i n cl u d es a n affili at e d p a g e titl e d

“ S & P D at a – Fi n a n ci al S er vi c es Gr o u p, ” w hi c h i d e ntifi es its elf as pr o vi di n g “fi n a n ci al s er vi c es ”

as s h o w n b el o w:




                                                                            21
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 22 of 28




        2 2.                   T h e n a m e S & P D A T A is hi g hl y si mil ar t o t h e S & P M ar ks. It c o m bi n es t h e

i d e nti c al f a m o us S & P d esi g n ati o n l o n g us e d b y an d ass o ci at e d wit h S & P wit h t h e d es cri pti v e or

g e n eri c t er m “ d at a, ” w hi c h is its elf i m m e di at el y ass o ci at e d wit h S & P gi v e n t h at t h e b a c k b o n e of

S & P’s b usi n ess is pr o vi di n g its c ust o m ers wit h k e y d at a a n d a n al yti cs.

            2 3.                     M or e o v er, i n n u m er o us i nst a n c es, S & P D at a h as r ef err e d t o its elf si m pl y as

“ S & P ” wit h o ut a n y m o difi er. T his tr u n c at e d v ersi o n is of c o urs e i d e nti c al t o t h e S & P n a m e

u n d er w hi c h S & P off ers its pr o d u cts a n d s er vi c es. S o m e e x a m pl es of S & P D at a’s us a g e of t h e

S & P n a m e fr o m t h e “ A b o ut Us ” p a g e o n its w e bs it e a n d a Y o u T u b e vi d e o ar e s h o w n b el o w:




                                                                                22
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 23 of 28




            2 4.               Gi v e n t h e cl os e si mil arit y of t h e p arti es’ r es p e cti v e m ar ks, t h e br o a d s c o p e of

s er vi c es m ar k et e d b y S & P D at a t o its c ust o m ers a n d S & P D at a’s e x p a n di n g f o c us o n a n d

t ar g eti n g of t h e fi n a n ci al s er vi c es s e ct or, t h er e is a str o n g li k eli h o o d of c o nf usi o n a m o n g t h e

r el e v a nt cl ass of c o ns u mers b et w e e n t h e p arti es a n d t h eir r es p e cti v e m ar ks.

            2 5.              S u c h c o nf usi o n is p arti c ul arl y e x a c er b at e d i n o nli n e c h a n n els i n w hi c h t h e p arti es’

m ar ks a n d g o o ds a n d s er vi c es ar e pr es e nt e d i n a si mil ar a n d r el at e d m a n n er. I n d e e d, G o o gl e

its elf h as i n d e x e d D ef e n d a nts’ S & P D A T A n a m e as r el ati n g t o S & P, t h e S & P 5 0 0 I n d e x, t h e

fi el d of fi n a n c e, st o c k e x c h a n g es, f ut ur es c o ntr a cts a n d pri ci n g i nf or m ati o n, a m o n g ot h er r el at e d

t o pi cs, as r efl e ct e d i n t h e G o o gl e a n al yti cs r es ults f or t h e t er m “s & p d at a ” att a c h e d h er et o as

E x hi bit A. O nli n e G o o gl e s e ar c h es of t h e t er m s “s & p d at a ” or “ d at a s er vi c es s & p ” li k e wis e

pr o d u c e s u bst a nti al r es ults r el ati n g t o S & P, i n cl u di n g t h e a d dr ess f or S & P’s offi c e i n N e w Y or k,

as r efl e ct e d i n t h e s e ar c h r es ults att a c h e d h er et o as E x hi bit B.




                                                                             23
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 24 of 28




            2 6.               E v e n if s o m e of D ef e n d a nts’ c ust o m ers or p ot e nti al c ust o m ers e v e nt u all y r e ali z e

t h at S & P D at a is n ot p art of or r el at e d t o S & P, t h e i niti al i nt er est D ef e n d a nts ar e a bl e t o g e n er at e

i n t h eir s er vi c es fr o m c o ns u m ers w h o ar e dr a wn t o D ef e n d a nts’ w e bsit e or ot h er pr o m oti o n al or

a d v ertisi n g m at eri als b e c a us e of Pl ai ntiffs’ f a m o us S & P n a m e is its elf a cti o n a bl e u n d er t h e

f e d er al L a n h a m A ct.

            2 7.             I n d e e d, u p o n i nf or m ati o n a n d b eli ef, D ef e n d a nts h a v e d eli b er at el y us e d t h e S & P

n a m e i n or d er t o tr a d e u p o n t h e e n or m o us g o o d will a n d f a v or a bl e r e p ut ati o n of S & P a n d its

f a m o us S & P M ar ks. U p o n i nf or mati o n a n d b eli ef, D ef e n d a nts h a v e d eli b er at el y p ositi o n e d t h eir

b usi n ess, i n cl u di n g t hr o u g h t h e i n cr e asi n g t ar g eti n g of t h e fi n a n ci al s er vi c es i n d ustr y, i n s u c h a

w a y as t o b e n efit fr o m t h e str o n g dr a wi n g p o w er of t h e S & P M ar ks i n t h at m ar k et s e ct or.

            2 8.               D ef e n d a nts’ us e of t h e S & P D A T A n a m e a n d m ar k is li k el y t o c a us e c o nf usi o n,

mist a k e or d e c e pti o n as t o t h e s o ur c e of ori gi n of t h eir s er vi c es, a n d is li k el y t o c a us e c o ns u m ers

t o dr a w t h e f als e i m pr essi o n t h at D ef e n d a nts’ b usi n ess a n d s er vi c es ar e ass o ci at e d wit h,

a ut h ori z e d, e n d ors e d or s p o ns or e d b y, or ot h er w is e affili at e d wit h S & P a n d its w orl d f a m o us

S & P M ar ks.

            2 9.               D ef e n d a nts h a v e p erf or m e d all of t h e af or e m e nti o n e d a cts wit h o ut S & P’s

a ut h orit y or p er missi o n.

            3 0.               U p o n i nf or m ati o n a n d b eli ef, u nl ess a n d u ntil D ef e n d a nts ar e e nj oi n e d fr o m a n y

f urt h er u n a ut h ori z e d e x pl oit ati o n of t h e S & P M ar ks, t h e y will c o nti n u e t o us e a n d e x p a n d t h eir

us e of t h e S & P d esi g n ati o n i n vi ol ati o n of S & P’s ri g hts. Alt h o u g h S & P att e m pt e d t o r es ol v e t his

m att er wit h o ut t h e n e e d f or liti g ati o n, D ef e n d a nts h a v e b e e n u n willi n g t o r efr ai n fr o m t h eir

c o nti n ui n g a n d es c al ati n g vi ol ati o ns of S & P’s v al u a bl e tr a d e m ar k ri g hts.




                                                                            24
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 25 of 28




            3 1.               U p o n i nf or m ati o n a n d b eli ef, b y virt u e of t h eir u nl a wf ul c o n d u ct, D ef e n d a nts

h a v e m a d e s u bst a nti al pr ofits a n d g ai ns t o w hi c h t h e y ar e n ot i n l a w or e q uit y e ntitl e d.

            3 2.               U p o n i nf or m ati o n a n d b eli ef, D ef e n d a nts’ a cti o ns h a v e b e e n willf ul a n d h a v e

b e e n u n d ert a k e n i n d eli b er at e disr e g ar d of S & P’s s u p eri or ri g hts.

            3 3.               As a r es ult of D ef e n d a nts’ u nl a wf ul a cti o ns, S & P h as b e e n d a m a g e d a n d h as

s uff er e d, a n d will c o nti n u e t o s uff er, i m m e di at e a n d irr e p ar a bl e i nj ur y f or w hi c h it h as n o

a d e q u at e r e m e d y at l a w.

                                                                      C O U NTI
                                     (I nf ri n g e m e nt of R e gist e r e d M a r ks, L a n h a m A ct § 3 2( 1)

            3 4.              S & P r e p e ats a n d r e all e g es t h e all e g ati o ns s et f ort h i n p ar a gr a p hs 1- 3 3 a b o v e wit h

t h e s a m e f or c e a n d eff e ct as if s et f ort h f ull y h er ei n.

            3 5.              S & P D at a’s c o n d u ct as d es cri b e d a b o v e c o nstit ut e s i nfri n g e m e nt of S & P’s

f e d er all y r e gist er e d S & P M ar ks i n vi ol ati o n of S e cti o n 3 2( 1) of t h e L a n h a m A ct, 1 5 U. S. C.

§ 1 1 1 4( 1).

                                                                     C O U N T II
                                        ( F als e D esi g n ati o n of O ri gi n, L a n h a m A ct, § 4 3( a))

            3 6.              S & P r e p e ats a n d r e all e g es t h e all e g ati o ns s et f ort h i n p ar a gr a p hs 1- 3 3 a b o v e wit h

t h e s a m e f or c e a n d eff e ct as if s et f ort h f ull y h er ei n.

            3 7.              S & P D at a’s c o n d u ct as d es c ri b e d a b o v e c o nstit ut es t h e us e i n c o m m er c e of f als e

d esi g n ati o ns of ori gi n, i n vi ol ati o n of S e cti o n 4 3( a) of t h e L a n h a m A ct, 1 5 U. S. C. § 1 1 2 5( a).

                                                                     C O U N T III
                                                ( F e d e r al Dil uti o n, L a n h a m A ct, § 4 3( c))

            3 8.              S & P r e p e ats a n d r e all e g es t h e all e g ati o ns c o nt ai n e d i n p ar a gr a p hs 1- 3 3 a b o v e

wit h t h e s a m e f or c e a n d eff e ct as if s et f ort h f ull y h er ei n.




                                                                              25
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 26 of 28




            3 9.              Pl ai ntiffs’ S & P M ar ks ar e f a m o us a n d di sti n cti v e, a n d e nj o y e d s u c h f a m e a n d

disti n cti v e n ess si n c e l o n g pri or t o a n y us e b y D ef e n d a nts of t h e S & P D A T A n a m e a n d m ar k.

            4 0.              S & P D at a’s c o n d u ct as d es cri b e d a b o v e is li k el y t o c a us e dil uti o n of t h e

disti n cti v e q u alit y of Pl ai ntiffs’ f a m o us S & P M ar ks, i n vi ol ati o n of S e cti o n 4 3( c) of t h e L a n h a m

A ct, 1 5 U. S. C. § 1 1 2 5( c).

                                                                  C O U NTI V
                                                   ( C o m m o n L a w U nf ai r C o m p etiti o n)

            4 1.              S & P r e p e ats a n d r e all e g es t h e all e g ati o ns c o nt ai n e d i n p ar a gr a p hs 1- 3 3 a b o v e

wit h t h e s a m e f or c e a n d eff e ct as if s et f ort f ull y h er ei n.

            4 2.              S & P D at a’s c o n d u ct as d es c ri b e d a b o v e c o nstit ut es u nf air c o m p etiti o n i n vi ol ati o n

of t h e c o m m o n l a w of t h e St at e of N e w Y or k.

                                                                 C O U NT V
                               ( N e w Y o r k St at e L a w Dil uti o n – N Y G e n e r al B usi n ess, § 3 6 0-l)

            4 3.              S & P r e p e ats a n d r e all e g es t h e all e g ati o ns c o nt ai n e d i n p ar a gr a p hs 1- 3 3 a b o v e

wit h t h e s a m e f or c e a n d eff e ct as if s et f ort f ull y h er ei n

            4 4.              S & P D at a’s c o n d u ct as d e s cri b e d a b o v e c a us es a li k eli h o o d of dil uti o n of t h e

disti n cti v e q u alit y of Pl ai ntiffs’ f a m o us S & P M ar ks, i n vi ol ati o n of N e w Y or k G e n er al B usi n ess

L a w § 3 6 0-l.

              W H E R E F O R E, S & P r es p e ctf ull y r e q u ests t h at t his C o urt e nt er j u d g m e nt i n its f a v or a n d

a g ai nst S & P D at a as f oll o ws:

              A.             S & P D at a, its offi c ers, a g e nts, s er v a n ts, e m pl o y e es, r e pr es e nt ati v es, p ar e nts,

s u bsi di ari es, affili at es, di visi o ns , s u c c ess or a n d assi g ns a n d all t h os e p ers o ns or e ntiti es i n a cti v e

c o n c ert or p arti ci p ati o n wit h a n y of t h e m w h o r e c ei v e n oti c e of t h e i nj u n cti v e or d er, s h all b e

p er m a n e ntl y e nj oi n e d fr o m usi n g t h e n a m e S & P D A T A or a n y ot h er m ar ks or n a m es c o m prisi n g



                                                                              26
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 27 of 28




or c o nt ai ni n g t h e t er m “ S & P ” i n a n y m a n n er i n c o n n e cti o n wit h a n y a n d all o p er ati o ns of t h eir

b usi n ess, i n cl u di n g, wit h o ut li mit ati o n, t h e s al e, a d v ertisi n g, pr o m oti o n or distri b uti o n of a n y of

t h eir g o o ds or s er vi c es.

              B.              P urs u a nt t o 1 5 U. S. C. § 1 1 1 8, S & P D at a s h all d eli v er u p f or d estr u cti o n all

m at eri al (i n cl u di n g, wit h o ut li mit ati o n, all p a c k a gi n g, c at al o gs, a d v ertis e m e nts, pr o m oti o n al

m at eri als, br o c h ur es, si g ns, di s pl a ys a n d/ or st ati o n er y) wit hi n its p oss essi o n, c ust o d y or c o ntr ol

t h at us es t h e S & P D A T A n a m e or a n y ot h er m ar ks or n a m es c o m prisi n g or c o nt ai ni n g t h e t er m

“ S & P. ”

              C.              P urs u a nt t o 1 5 U. S. C. § 1 1 1 6( a), S & P D at a s h all b e dir e ct e d t o fil e wit h t h e C o urt

a n d s er v e u p o n S & P, wit hi n t hirt y ( 3 0) d a ys aft er e ntr y of fi n al j u d g m e nt, a r e p ort i n writi n g a n d

u n d er o at h s etti n g f ort h i n d e t ail t h e m a n n er a n d f or m b y w hi c h it h as c o m pli e d wit h t h e

pr o visi o ns s et f ort h i n p a r a gr a p hs A a n d B a b o v e.

              D.             P urs u a nt t o 1 5 U. S. C. § 1 1 1 7( a), S & P D a t a s h all b e dir e ct e d t o a c c o u nt t o S & P

f or all g ai ns, pr ofits a n d a d v ant a g es d eri v e d fr o m its wr o n gf ul a cts a n d t o p a y S & P all d a m a g es

s ust ai n e d as a r es ult of S & P D at a’s u nl a wf ul c o n d u ct.

              E.              P urs u a nt t o 1 5 U. S. C. § 1 1 1 7( a), S & P s h a ll r e c o v er fr o m S & P D at a t h e gr e at er of

t hr e e ti m es t h e a m o u nt of S & P D at a’s pr ofits or a n y d a m a g es s ust ai n e d b y S & P, f or willf ul

i nfri n g e m e nt a n d dil uti o n.

              F.              P urs u a nt t o 1 5 U. S. C. § 1 1 1 7( a), S & P s h all r e c o v er fr o m S & P D at a its att or n e ys’

f e es a n d c osts i n t his a cti o n.




                                                                           27
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
                   Case 1:20-cv-01865-AJN Document 1 Filed 03/03/20 Page 28 of 28




              G.             S & P s h all h a v e s u c h ot h er a n d f urt h er r eli ef as t h e C o urt d e e ms j ust, e q uit a bl e

a n d pr o p er.



D at e d: N e w Y or k, N e w Y or k
          M ar c h 3, 2 0 2 0                                           R es p e ctf ull y s u b mitt e d,

                                                                       C O WW AA N, LI E B O WI T Z && L A T M A NN, , P. C.

                                                                       B y: _________________________________________________________ _ _ _ _
                                                                                  Ri cchharardd S.S MM aannddele l
                                                                       1 1 4 W est 4 7 t h Str e et
                                                                       N e w Y or k, N e w Y or k 1 0 0 3 6
                                                                       ( 2 1 2) 7 9 0- 9 2 0 0




                                                                           28
3 1 9 9 4/ 8 0 2/ 3 4 0 9 6 4 3. 2
